Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 1-15 are cancelled.  Claims 27-32 are new.  Claims 16-32 are pending and under examination.    


Priority
The instant application is a continuation of US 16/042,683 filed on 7/23/2018, which claims priority from US provisional application 62/536,200 filed on 7/24/2017.  

Information Disclosure Statement
The information disclosure statement from 06/16/2020 has been considered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-24, 26, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin WO 2013/123139 and Louw WO 2017/062954 A1 (published on 4/13/2017 and has priority to 10/9/2015). 
“Compartments” will be read as different areas of the composition where the lipase, fat and other ingredients are incorporated to be separate from each other.  Compartments do not only have to include a capsule with dividing barriers, but may also include particulates, microspheres, 
	Margolin teaches DHA as critical for the brain (paragraphs 65-66).  Margolin discusses proper hydrolysis of long-chain polyunsaturated triglycerides and/or fatty acid esters (paragraphs 4-5 and claim 75 of Margolin).  In addition, the n-6 fatty acid ARA is also indicated to be important for brain function (paragraph 76).  Margolin teaches compositions and devices for supplying dietary fatty acid needs (abstract).  Margolin teaches the formula comprising a lipase (claims 10-13 of Margolin).  Margolin provides for lipases, proteases and amylases (digestive enzymes) (paragraph 219).  Margolin provides for the lipase and nutritional formula is separate compartments (paragraph 139).  Margolin teaches the liquid nutritional composition being exposed to lipase for various times (paragraph 170), and thus, an eventual contact between the two in carrying out the method.  Water is provided in Margolin.  Margolin provides for omega-3 fatty acids (paragraph 63 and paragraph 100).  Margolin teaches fats, carbohydrates, and proteins in formulations (paragraph 156).  Margolin provides for capsules (paragraphs 152 and 155).  Margolin provides for administration with every meal/feed (paragraph 203 and example 7).  Margolin provides for an encapsulated lipase (paragraphs 112-113).  Thus, a barrier between the lipase and anything else.
Although Margolin provides for the use of lipases to breakdown fats in a formulation administrated to subjects, Margolin does not teach the separate compartment device that is ingestible for a lipid and a lipase.  
Margolin provides for spacing out the administrations with meals, but does indicate at least 4 hours.  However, since a human typically eats a meal 3 times a day (rather than the pigs that eat 4 times a day), then the hours between meals will be increased and it is likely that at least 
Margolin does not teach the entire device being ingestible (claim includes an ingestible delivery device with the two compartments).  
Louw teaches a multi-compartment capsule (surrounds the first and second compartment) that includes a body, a diaphragm between, which seals off the body and provides a first compartment to hold an ingredient, and a cap applied to the body whereby a space between the inner portion of the cap and the diaphragm defines a second compartment holding an oil (comprises fats) (abstract).  Louw teaches “A two-compartment capsule may include a body, a diaphragm between, which seals off the body and provides a first compartment to hold an oil, and a cap applied to the body whereby a space between the inner portion of the cap and the diaphragm defines a second compartment for holding an ingredient.  Louw teaches omega-3 oils coming from fish oil, DHA, EPA, flaxseed oil, soybean oils and others (paragraphs 3, 7 and 13).  Louw teaches omega-3 oil and ingredient (paragraphs 58-59).  The ingredient may have increased bioavailability after exposure to the oil.” (abstract).  Louw teaches digestive enzymes, botanicals, herbal extracts, digestive enzymes, vitamins, carotenoid, collagen, medicaments and combinations thereof as ingredients (paragraph 5 and claim 6 of Louw).  Louw teaches curcumin, magnesium, and coenzyme Q10 (Claims 6 and 9 of Louw).  Louw teaches omega-3 oil (claim 10 of Louw).  Louw teaches that an ingredient may be included as a beadlet or microbead (claim 5 of Louw), which would mean that it is compartmentalized within the beadlet or microbead.  Louw teaches curcumin as an ingredient (paragraphs 45 and 68).  Louw teaches magnesium (paragraphs 60-62).  Louw teaches coenzyme Q10 (paragraphs 7-10).  
.  

Claims 16-20, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Louw WO 2017/062954 A1 (published on 4/13/2017 and has priority to 10/9/2015), Margolin WO 2013/123139 and Barrett et al (Advances in Nutrition, 2014, volume 5, pages 268-277).  
	Louw and Margolin’s teachings are presented above.  
Louw and Margolin do not teach treating a person suspected of traumatic brain injury (having some type of injury to the head that may result in TBI).  
	Barrett teaches omega-3 fatty acid supplementation as a potential therapeutic aid for recovery from mild traumatic brain injury/concussion (title and abstract and rest of reference).  Barrett indicates time frames of administration from 4 weeks before injury up to 30 days after injury (see table 1 of Barrett), and thus, would use such fatty acid treatments at various times before or after the injury including within 1 hour after the trauma.  One of ordinary skill in the art 
	Thus, one of ordinary skill in the art at the time of instant filing would have included the administered formulation motivated by Louw and Margolin in a method of treating traumatic brain injury as taught by Barrett as the formulation motivated by Louw and Margolin provides for a different way to administer such fats to subjects for health including brain health.  There would be a reasonable expectation of success in using formulations that provide for omega-3 fatty acids to treat a subject suspected or having traumatic brain injury. The prior art motivates consumption of the formulation.  Consumption of an item like a capsule would involve compression by the act of chewing or within the walls of the stomach.  

Claim Objections
	Claims 21 and 25 are objected to for being dependent on claims rejected over the prior art.  If the applicant inserted this limitation into the independent claims, then applicant would have allowable claims as the limitation was not motivated by the prior art.  Such a compartmentalized ingestible delivery device was not found to be designed to deliver both the lipase and fat specifically to the small intestine for the delivery of the products produced from the lipase enzymatic action on the fat for the methods being claimed.  

Conclusion
No claims are allowed.  Claims 21 and 25 are objected to.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK V STEVENS/Primary Examiner, Art Unit 1613